Citation Nr: 0604014	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  99-13 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  The propriety of the initial 40 percent rating assigned 
for lumbosacral strain, with disc disease and degenerative 
arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton




INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1959, with previous periods of duty with the 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Columbia, South 
Carolina (RO), which denied the benefits sought on appeal.   

In an April 1998 rating decision, the RO granted service 
connection for low back strain, and assigned that disability 
a 10 percent rating, effective from October 20, 1997.  In 
June 1998, the veteran filed a notice of disagreement with 
that rating assignment.  The RO provided a statement of the 
case in July 1998, which however, did not address the issue 
of entitlement to a rating in excess of 10 percent.  
Subsequent to a VA examination in August 1998, in an October 
1998 rating decision, the RO increased the rating from 10 to 
20 percent, effective October 20, 1997, and determined that 
the service-connected low back strain disability included 
disc disease.  

Then following receipt of private medical records, in a 
December 1998 rating decision, the RO increased the rating 
from 20 to 40 percent, effective October 20, 1997.  The 
veteran filed a notice of disagreement as to the December 
1998 rating decision.  Then following a June 1999 statement 
of the case on this issue, the veteran perfected his appeal 
as to the December 1998 rating decision.  In a November 1999 
rating decision, the low back disability was recharacterized 
as lumbosacral strain with disc disease and degenerative 
arthritis.

Based on the foregoing, the Board finds that the April 1998 
rating decision was never final, and that the veteran 
therefore perfected an appeal as to the initial rating 
assigned for the disability when the RO granted service 
connection.  Since the 40 percent rating assigned during the 
appeal did not constitute a full grant of the benefit sought, 
the evaluation issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  Further, on page one of 
this decision, the Board has identified this claim as 
involving the propriety of the initial evaluation because the 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
 
In August 1999, the RO denied a claim for TDIU, and the 
veteran perfected an appeal as to that denial.

In November 2000 and then in May 2004, the Board remanded the 
case for further development and adjudication. 


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  Neither the criteria for evaluating spine disorders, in 
effect when the veteran filed this claim, nor the revised 
criteria that became effective September 23, 2002, or 
effective September 26, 2003, respectively, is more favorable 
to the veteran's claim.

3.  The veteran's service-connected low back disorder has 
likely resulted in severe overall limitation of lumbar spine 
motion and related functional loss; and is not productive of 
ankylosis or pronounced intervertebral disc syndrome.

4.  The veteran has four years of high school; he was self-
employed working as an air conditioning technician from 1961 
to 1994.

5.  The veteran's service-connected disability consisted of 
lumbosacral strain, with disc disease and degenerative 
arthritis, evaluated as 40 percent disabling; and his 
service-connected disability does not preclude him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent, for 
service-connected low back disability have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002), 
Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to 
September 26, 2003), and Diagnostic Codes 5003, 5237, 5243 
(2005).

2.  The criteria for a total rating based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 
3.342, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Notify and Assist

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et. 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

The Court has held that a notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In addition, the Court held that a notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must accomplish the following: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id.

In letters dated in June 2002 and May 2004, and in respective 
statements of the case and supplemental statements of the 
case, the RO notified the appellant of the information and 
evidence necessary to substantiate the claims, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claims.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  The 
Board finds that any defect with respect to the timing of the 
VCAA notice requirement was harmless error.  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  He was given ample time to respond.  
VA has requested records from all sources identified by the 
veteran.  The veteran has been afforded pertinent 
examination.  For these reasons, to decide the appeal now 
would not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Analysis

The Board has reviewed all of the considerable evidence of 
record relevant to the claims, which consists of the 
veteran's contentions; service medical records; VA and 
private clinical records; records associated with a Social 
Security Administration disability determination; reports of 
VA examinations; and the transcript of a hearing at the RO in 
October 1999.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
it is not required to discuss each and every piece of 
evidence in a case.  The evidence submitted by the veteran or 
on his behalf is extensive and will not be discussed in 
detail.  The Board will summarize the relevant evidence where 
appropriate and material to the issues here.
 
A.  Propriety of the Initial 40 Percent Rating Assigned for 
Lumbosacral Strain, With Disc Disease and Degenerative 
Arthritis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2005).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases such as this where the veteran has appealed the 
initial rating assigned after service connection is 
established, the Board must consider the initial rating, and, 
if indicated, the propriety of a staged rating from the 
initial effective date forward.  See Fenderson v. West, 12 
Vet. App. 119, 126-7 (1999).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements and testimony describing the 
symptoms of his service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements and testimony must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003. See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003). The RO has notified the veteran of the former and 
revised criteria and has evaluated the claim under the former 
and revised regulations.  As such, there is no prejudice to 
the veteran in the Board's consideration of this case.

In this regard, the Board notes that VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board must first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. § 
5110(g) (West 2002) can be no earlier than the effective date 
of that change.  The Board must apply both the former and the 
revised versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33,422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

The General Counsel of VA subsequently clarified the matter, 
finding that, pursuant to precedent from the United States 
Supreme Court and the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-
2003, 69 Fed. Reg. 25,179 (2004).

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent), moderate with 
recurring attacks (20 percent), severe with recurring attacks 
and intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
before September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

Prior to September 26, 2003, the Rating Schedule provided for 
a 40 percent rating for cases in which limitation of motion 
of the lumbar spine was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (effective before September 23, 2002).  
The rating of 40 percent was the maximum assignable under 
that code.

For lumbosacral strain a 40 percent rating was provided for 
cases in which there was listing of the whole spine to the 
opposite side with a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  See 38 C.F.R. § 4.71, 
Diagnostic Code 5295 (effective before September 23, 2002).  
The rating of 40 percent was the maximum assignable under 
that code.

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has held that Diagnostic Code 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, 
Plate V. 

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

The Board has reviewed VA and private medical records 
pertinent to this claim, including reports of examination.  
The most recent medical evidence is contained in reports of 
VA examinations in December 2004 and January 2005.

During the December 2004 VA examination, the veteran reported 
that since his injury in the 1950s, he had had low back pain 
on the right side, which radiated into his right leg.  He 
reported that at times his toes tingled in the right foot and 
that he had weakness, but his symptoms were rather 
nonspecific.  He reported having fairly frequent episodes of 
low back pain in which he had difficulty getting out of bed. 
He also reported that he was able to get up and around, but 
cannot work.

On examination, the examiner found that the veteran had 
normal UU (unchanged, untreated) muscle mass, tone, strength, 
station, gait and coordination.  Primary sensations 
demonstrated no abnormality.  Tendon reflexes UU were present 
at the knee and ankle bilaterally, and the upper extremity 
reflexes were 2+ as well.  The cranial nerve examination and 
mental status examination demonstrated no abnormality.  The 
report concluded with an impression that the veteran had 
chronic low back pain.  The examiner concluded with comments 
that there was no evidence of a radiculopathy or neuropathy 
that was a complication of the veteran's degenerative 
osteoarthritis.

During the January 2005 VA examination of the spine, the 
examiner reviewed past VA examination findings and noted the 
following.  During examination in July 1999, the examiner's 
conclusion was low back pain without radiculopathy.  An 
electromyogram in September 1999 showed no evidence of change 
in the lower extremities.  A computerized tomography scan in 
July 1999 showed degenerative central stenosis at the L4-L5 
region.  A magnetic resonance imaging (MRI) examination in 
August 1998 showed degenerative stenosis at the L4-L5 region 
with mild disk bulge.  An MRI in December 1997 showed mild 
degenerative stenosis at the L4-L5 level.  The examiner noted 
that the veteran had not had any surgery, and that the 
veteran takes oxycodone for pain.  He has had no injections, 
physical therapy, or assistive devices.

The veteran reported complaints including that he had 
constant pain, and pain if he walks for one-half block.  
Stopping to rest alleviates the pain.  He reported that if he 
increases his activities, that his back goes out, and he has 
increased pain and has to rest for two to three days.  He 
does not lift or carry.  He does not bend or stoop.

Examination of the thoracolumbar spine showed 95 degrees of 
forward flexion while seated, and 65 degrees while in the 
standing position, without pain.  Extension was to 10 degrees 
without pain, and 20 degrees with pain. Lateral flexion was 
to 25 degrees without pain to the right and left.  Rotary 
motion was to 45 degrees to the right and left without pain.  
No spasms were noted. The veteran had tenderness to palpation 
at the sacroiliac joint on the right and left.  The straight 
leg raising in the seated and supine position was negative.  
Manual motor testing was 5/5.  Sensory examination was within 
normal limits.  Deep tendon reflexes were 2+ and symmetric of 
his hyperreflexia.  The report contains a diagnosis of 
degenerative central stenosis at the L4-L5 region.  

The examiner concluded with an opinion that he found no 
evidence that the condition had worsened since previous 
examinations, including those in 1998, 1999, and August 2002, 
at which time the examiner diagnosed the mild central 
stenosis.  The present examiner concurred with those findings 
and found no evidence that the veteran was unemployable based 
on this level of spinal stenosis.  The examiner noted in this 
connection that the veteran was 69 years old and was at 
retirement age.  The examination report contains an addendum 
stating that the range of motion measured above was not 
additionally limited following repetitive use.   

After assessing the evidence of record in light of the 
potentially applicable criteria, the Board does not find that 
an evaluation in excess of 40 percent is warranted at any 
time during the period under review.  Reviewing the prior 
criteria of Diagnostic Code 5293, the Board finds a higher 
rating cannot be granted under that code.  During recent 
neurological examination in December 2004, the examiner found 
no evidence of a radiculopathy or neuropathy due to his 
service-connected degenerative osteoarthritis.  The examiner 
at the January 2005 VA examination of the spine found that 
there were no spasms; straight leg raising was negative; 
manual motor testing was 5/5; sensory examination was within 
normal limits; and deep tendon reflexes were 2+ and symmetric 
of the veteran's hyperreflexia.

Review of these and previous VA and private medical records 
fail to reveal evidence approximating the criteria for a 
rating in excess of 40 percent under Diagnostic Code 5293.  
The evidence does not show that the veteran's low back 
disability results in incapacitating attacks, or that the 
disability is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.

The Board also notes that the maximum schedular award 
assignable under Diagnostic Code 5292 or 5295, for limitation 
of motion or lumbosacral strain, respectively, is 40 percent.  
Hence, no greater benefit can flow to the veteran under 
either Code. Separate ratings under Diagnostic Code 5292 and 
5295 are not assignable because each contemplates limitation 
of motion, among other things. 38 C.F.R. §§ 4.14, 4.71a 
(2005).

As to the consideration of other previous diagnostic codes 
relating to the spine that provide for an evaluation in 
excess of 40 percent (Codes 5289, 5286, 5285), a higher 
evaluation is not warranted.  The Board notes that the 
veteran's claims file does not contain a diagnosis of 
ankylosis of the entire spine or lumbosacral spine. 
(Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure. See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992)).  In the absence 
of ankylosis, the Board may not rate the veteran's service-
connected low back disability as ankylosis. Johnston v. 
Brown, 10 Vet. App. 80 (1997).  The service-connected 
condition is not the result of fractured vertebra.  
Consequently, a rating higher than 40 percent is not 
warranted for the veteran's service-connected low back 
disability under either Diagnostic Codes 5285, 5286, or 5289. 
38 C.F.R. § 4.71a (2003).

Similarly, considering the veteran's lumbosacral strain under 
the criteria that became effective September 26, 2003, an 
evaluation in excess of 40 percent is not appropriate since 
the evidence does not show unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5235 to 5243 (2005). Specifically, while the record 
shows that the veteran's range of lumbar spine motion is 
restricted, and that he experiences additional restriction 
from pain, he clearly retains a level of lumbar motion even 
when any functional loss due to pain is considered.  In the 
absence of ankylosis of any portion of the spine, an 
evaluation in excess of 40 percent under the new criteria is 
not warranted.

The competent medical evidence of record does not show that 
the veteran has any bowel or bladder impairment that would 
allow for a separate evaluation. The medical evidence also 
does not show that veteran's service-connected low back 
disability causes any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment so as to warrant a separate rating.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) 
(2005).  During recent orthopedic examination, on 
neurological evaluation motor examination of the back was 
grossly normal; and while during neurological examination, 
the veteran was absent ankle jerks, he had normal strength, 
sensation, and the disability was not manifested by 
persistent symptoms compatible with sciatic neuropathy. The 
record does not show that the veteran's service-connected low 
back disability included any other objective neurologic 
abnormalities.

The Board notes that the maximum schedular rating of 60 
percent was assignable under the prior criteria for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief. See 38 
C.F.R. 4.71a, Diagnostic Code 5293 (2003).  As discussed 
above, the medical evidence does not show that the veteran's 
low back disability approximates that criteria.

The amended criteria rate intervertebral disc disease (now 
reclassified as Diagnostic Code 5243) according to the number 
of incapacitating episodes the veteran experiences in the 
course of a year.  Assignment of a 60 percent rating for 
intervertebral disc syndrome is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
There is no medical evidence showing the veteran has been 
prescribed bed rest by a physician.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments.  While a lay witness can attest as 
to the visible symptoms or manifestations of a disease or 
disability, his belief as to its current severity under the 
rating criteria is not probative evidence.  This is so 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
findings.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has based its decision in this case upon the 
applicable provisions of VA's Schedule for Rating 
Disabilities.  Although the evidence shows significant 
limitation of motion of the lumbar spine due to the service-
connected disability, there is no evidence that the nature 
and severity of these symptoms are beyond what is 
contemplated by the applicable criteria.  The veteran has 
submitted no evidence showing that his service-connected low 
back disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that the disorder 
has necessitated frequent periods of hospitalization.  Here 
the Board also notes that during the January 2005 VA 
examination, the examiner opined that he found no evidence 
that the veteran was unemployable based on this level of 
spinal stenosis.  Based on the foregoing, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Given the nature of the veteran's service-connected low back 
disability as described above, the Board finds that there is 
no basis under any of the Diagnostic Codes discussed above 
for awarding an evaluation higher than the extant 40 percent 
rating.  Should the veteran's disability picture change in 
the future, he may be assigned a higher evaluation.  See 38 
C.F.R. § 4.1 (2005).  At present, however, there is no basis 
for such an evaluation.

Because the Board finds that the preponderance of the 
evidence establishes that the veteran's service-connected low 
back disability does not meet the criteria for a rating 
greater than 40 percent, a higher rating than that is not 
warranted, and the reasonable doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
 

B.  Entitlement to a TDIU
 
The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected lumbosacral strain, with 
disc disease and degenerative arthritis.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 38 C.F.R. § 
4.16(a).

A review of the RO's November 1999 decision shows that 
service connection is currently in effect for lumbosacral 
strain, with disc disease and degenerative arthritis, 
evaluated as 40 percent disabling.  Given the foregoing, the 
veteran does not meet the minimum schedular requirements for 
a TDIU.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disabilities render him unable to 
secure and follow a substantially gainful occupation.  The 
Board is to evaluate whether there are circumstances in the 
veteran's case, a part from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected condition.  See 38 C.F.R. § 4.19 (2005).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  38 C.F.R. 
§ 4.16.

With regard to the veteran's education and employment 
history, in the veteran's TDIU application, received in June 
1999, he reported that he had four years of high school, and 
that he had last worked in early 1994, when he was self 
employed as an air conditioning technician, pricing air 
conditioning and heating.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Board initially notes that the veteran has other 
conditions for which service connection is not currently in 
effect.  The disabling effects of any nonservice-connected 
conditions, however, cannot be considered in determining 
whether the veteran is entitled to a TDIU rating.  The 
disabling manifestations of the veteran's service-connected 
low back disability were discussed above, in connection with 
the evaluation of that disability.

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disability.  When 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show that-even when 
considering the limitations and exacerbations due to the 
veteran's service-connected low back disability-some factor 
exists that takes this veteran's case outside the realm of 
the usual so as to render impracticable his schedular 
ratings. 

In this case, the Board first notes that the schedular rating 
criteria are not inadequate to rate the veteran's low back 
disability, as they provide a range of ratings up to 100 
percent for ankylosis of the spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (effective prior to September 23, 2002); 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

Second, the evidence shows that the veteran's low back 
disability might limit him to sedentary employment, but it is 
insufficient to show that it precludes sedentary employment.  
In this regard, the veteran has reported that he has not 
worked since 1994.  Although noting that the veteran was 69 
years old and was at retirement age, the examiner at the 
January 2005 VA examination opined that he found no evidence 
that the veteran was unemployable based on the level of 
spinal stenosis.

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability 
ratings. Van Hoose.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disabilities.  Entitlement to TDIU is thus not established.

A total rating based on individual unemployability is limited 
to consideration of service-connected disabilities.  For the 
reasons set forth above, the veteran's service-connected 
disability simply has not been shown to result in total 
disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

A rating in excess of 40 percent for lumbosacral strain, with 
disc disease and degenerative arthritis, is denied. 

TDIU is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


